Exhibit 10.1

SECOND AMENDMENT TO ACQUISITION AGREEMENT

This SECOND AMENDMENT TO ACQUISITION AGREEMENT (this “Amendment”) is made and
entered into as of August 6, 2009, by and among Cell Therapeutics, Inc., a
Washington corporation (“CTI” or “Parent”), and each of Tom Hornaday and Lon
Smith (collectively, the “Stockholder Representatives”) in their capacities as
Stockholder Representatives of the former stockholders (the “Company
Stockholders”) of Systems Medicine, Inc., a Delaware corporation (the
“Company”), identified in the Acquisition Agreement (as defined below).

RECITALS

WHEREAS, CTI, Cactus Acquisition Corp., a Delaware corporation and then a wholly
owned subsidiary of CTI, Saguaro Acquisition Company LLC, a Delaware limited
liability company and a wholly owned subsidiary of CTI, the Company and the
Stockholder Representatives entered into that certain Acquisition Agreement
dated as of July 24, 2007 (the “Acquisition Agreement”), pursuant to which CTI
acquired the Company by Merger and paid to the Company Stockholders the Total
Closing Consideration, as further described therein; capitalized terms used but
not otherwise defined herein shall have the respective meanings set forth in the
Acquisition Agreement;

WHEREAS, CTI and the Stockholder Representatives entered into that certain First
Amendment to Acquisition Agreement dated as of January 6, 2009 (the “First
Amendment”), pursuant to which the Earn Out Payment under Section 2.3(a) of the
Acquisition Agreement would be satisfied by an immediate substitute earn out
payment;

WHEREAS, pursuant to that certain Cancellation Agreement dated as of January 23,
2009 (the “Cancellation Agreement”), CTI and the Stockholder Representatives
nullified the First Amendment and agreed that the original Acquisition Agreement
would be reinstated without modification and continue in full force and effect
as of the date thereof;

WHEREAS, prior to the cancellation of the First Amendment, the three (3) Company
Stockholders who were Nonaccredited Holders were paid substitute cash in full
satisfaction of their rights to any Earn Out Payment under the Acquisition
Agreement;

WHEREAS, under the terms of the Acquisition Agreement, the Company Stockholders
(other than the Nonaccredited Holders) have a contingent right to receive the
Earn Out Payment subject to and upon satisfaction of certain regulatory
milestones relating to the Food & Drug Administration approval process in the
development of Brostallicin, as identified in Section 2.3(a)(i) and (ii) of the
Acquisition Agreement (collectively, the “Earn Out Milestones”), which Earn Out
Milestones have not been achieved as of the date hereof;

WHEREAS, pursuant to the Acquisition Agreement, the Company Stockholders
appointed the Stockholder Representatives as attorneys-in-fact to take any and
all actions and make any decisions required or permitted to be taken by the
Stockholder Representatives under the Acquisition Agreement, including, without
limitation, taking such actions as may be necessary or desirable in connection
with the Earn Out Payment under Section 2.3 of the Acquisition Agreement; and



--------------------------------------------------------------------------------

WHEREAS, CTI believes that it is in the best interests of CTI and its
shareholders, and each of the Stockholder Representatives believes that it is in
the best interests of the Company Stockholders, to enter into this Amendment to
modify the terms and conditions of the Earn Out Payment as set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and conditions contained herein, the parties hereby agree as follows:

1. Earn Out Payment Substitute. Section 2.3(a) of the Acquisition Agreement is
hereby deleted in its entirety and shall have no further force or effect as of
the date hereof. In consideration of the foregoing, upon satisfaction of the
Conditions to Closing set forth in Section 2 of this Amendment (the “Closing
Date”), CTI shall pay to the Company Stockholders (other than the Nonaccredited
Holders) an aggregate amount of Six Million Dollars ($6,000,000) based upon each
such Company Stockholder’s Pro Rata Share as determined in accordance with this
Agreement, by delivery of Parent Common Stock to each such Company Stockholder
(the “Substitute Shares”) based on the Parent Stock Price (as defined below).
The Pro Rata Share is as set forth on the Spreadsheet provided to CTI pursuant
to Section 5.12 of the Acquisition Agreement except for the amounts related to
the Nonaccredited Holders which have been deleted, as their rights to the Earn
Out Payment have previously been satisfied. For purposes of this Amendment and
the calculation of the number of Substitute Shares to be issued hereunder,
“Parent Stock Price” shall mean the closing share price of the Parent Common
Stock on The NASDAQ Capital Market (or if the Parent Common Stock is not then
traded on The NASDAQ Capital Market, such other market or exchange where the
Parent Common Stock is then traded) on the day the Required Parent Shareholders
(as defined below) approve the issuance contemplated by this Amendment. The Pro
Rata Share of the Substitute Shares to be issued to each Company Stockholder is
set forth on Schedule 1 attached hereto.

2. Conditions to Closing. The respective obligations of each party under this
Amendment shall be subject to the satisfaction of the following conditions:

(a) Shareholder Approval. CTI shall obtain shareholder approval of the issuance
of the Substitute Shares as required by The NASDAQ Capital Market and applicable
law (which shall not require greater than a majority of the total votes cast on
the proposal, by person or by proxy) at CTI’s annual shareholder meeting (the
“Required Parent Shareholders”), which is scheduled to be held on October 20,
2009 (the “Annual Meeting”).

(b) Voting Agreement. The Stockholder Representatives shall use commercially
reasonable efforts to cause all of the Company Stockholders, including the
Required Company Stockholders (as defined below), to execute and deliver a
voting agreement in respect of Registrable Shares owned, acquired hereunder or
hereinafter acquired, in form and substance reasonably acceptable to CTI and the
Stockholder Representatives (the “Voting Agreement”). For purposes of this
Amendment, the “Required Company Stockholders” shall include those Company
Stockholders who immediately prior to the Merger owned and held of record at
least a majority of the Company Capital Stock.

 

2



--------------------------------------------------------------------------------

(c) Accredited Investor Status. Each of the Company Stockholders listed on
Schedule 1 attached hereto shall, not more than fifteen (15) days prior to the
date of the Annual Meeting, execute and deliver a letter of representation
confirming his, her or its status as an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended.

(d) Failure to Satisfy Conditions to Closing.

(i) In the event that the Required Parent Shareholders do not approve of the
issuance of the Substitute Shares at the Annual Meeting (the “Negative Vote”),
then in lieu of the Substitute Shares, CTI shall pay to the Company Stockholders
(other than the Nonaccredited Holders) an aggregate amount of Five Million
Dollars ($5,000,000) in cash, based upon each such Company Stockholder’s Pro
Rata Share as set forth on Schedule 1 attached hereto (the “Substitute Cash”).

(ii) In the event that the Required Company Stockholders do not execute and
deliver the Voting Agreement on or prior to the date of the Annual Meeting, then
CTI may, at its option, either (A) pay to the Company Stockholders the
Substitute Shares, but only if subsection 2(a) has been satisfied, or (B) pay to
the Company Stockholders the Substitute Cash.

(iii) In the event that any Company Stockholder is unable or unwilling to
confirm that he, she or it is an “accredited investor” as described in
Section 2(c) (a “New Nonaccredited Holder”), then upon CTI’s issuance of the
Substitute Shares to the Company Stockholders other than the New Nonaccredited
Holder, each New Nonaccredited Holder will be issued cash in an amount equal to
its Pro Rata Share in lieu of any Substitute Shares that the New Nonaccredited
Holder would otherwise be entitled to under this Amendment.

3. Closing Date Mechanics.

(a) Issuance of Substitute Shares. In the event CTI shall pay the Substitute
Shares in satisfaction of the Earn Out Payment, then on the Closing Date, CTI
shall deliver to its transfer agent irrevocable instructions to deliver the
Substitute Shares to each Company Stockholder (other than the Nonaccredited
Holders and the New Nonaccredited Holders) representing the number of shares of
Parent Common Stock identified next to such Company Stockholder’s name on
Schedule 1 attached hereto. Such instructions to the transfer agent may contain
a lock up on the Substitute Shares until the Conditions to Closing have been
satisfied. No certificate or scrip representing fractional shares of Parent
Common Stock shall be issued, and the Stockholder Representatives on behalf of
each Company Stockholder who would otherwise have been entitled to receive a
fraction of a share of Parent Common Stock hereby waive any right, title or
interest to or in such fractional share or value thereof.

(b) Payment of Substitute Cash. Within ninety (90) days after the Negative Vote,
CTI shall pay to the Company Stockholders (other than the Nonaccredited Holders)
the amount of Substitute Cash identified next to each Company Stockholder’s name
on Schedule 1 attached hereto by check to the address provided in writing by
such Company Stockholder or by wire transfer of immediately available funds to
an account provided in writing by such Company Stockholder.

 

3



--------------------------------------------------------------------------------

4. Tax Withholding. CTI or CTI’s agent shall be entitled to deduct and withhold
from the Substitute Shares or the Substitute Cash, as applicable, the amounts
required to be deducted or withheld under the Code or any provision of state,
local or foreign tax law, with respect to the making of such payment, or with
respect to income arising from the lapse of vesting restrictions in connection
with the Merger to the extent applicable withholdings have not previously been
made by the Company. To the extent that amounts are so withheld, such withheld
amounts shall be treated for all purposes of this Amendment as having been paid
to the Company Stockholder in respect of whom such deduction or withholding was
made

5. Registration of Shares. The Substitute Shares shall constitute Registrable
Shares (as defined in the Acquisition Agreement). The parties hereto hereby
acknowledge the provisions of Section 6.5(b)(ii) of the Acquisition Agreement
and, consistent with such provision, CTI shall use its commercially reasonable
efforts to prepare and file, within forty-five (45) days after the date the
Required Parent Shareholders approve of the issuance of the Substitute Shares,
with the SEC a Registration Statement under the Securities Act with respect to
the Registrable Shares issued hereunder and to cause such Registration Statement
to be declared effective by the SEC within a reasonable period of time
thereafter. Notwithstanding the foregoing, CTI may at its option deliver
registered Substitute Shares pursuant to an existing Form S-3.

6. No Other Changes. Except as set forth above, this Amendment does not amend or
modify any other provision of the Acquisition Agreement, and the Acquisition
Agreement, as amended by this Amendment, remains in full force and effect.

7. Miscellaneous. For purposes of this Amendment, the following provisions shall
apply:

(a) Governing Law. The internal laws of the State of Delaware, irrespective of
its conflicts of law principles, shall govern the validity of this Amendment,
the construction of its terms and the interpretation and enforcement of the
rights and duties of the parties hereto.

(b) Assignment. No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Any assignment in
violation of this provision shall be void.

(c) Severability. If any provision of this Amendment, or the application
thereof, shall for any reason and to any extent be invalid or unenforceable,
then the remainder of this Amendment and the application of such provision to
other persons or circumstances shall be interpreted so as to reasonably effect
the intent of the parties hereto. The parties further agree to use their good
faith efforts to negotiate to replace such void or unenforceable provision of
this Amendment with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of the void or
unenforceable provision.

 

4



--------------------------------------------------------------------------------

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as to any party whose signature
appears thereon and all of which together shall constitute one and the same
instrument. This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all parties
reflected hereon as signatories.

(e) Amendments and Waivers. Any term or provision of this Amendment may be
amended, and the observance of any term of this Amendment may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only by a writing signed by the party to be bound thereby. The
waiver by a party of any breach hereof or default in the performance hereof
shall not be deemed to constitute a waiver of any other default or any
succeeding breach or default.

(f) Notices. All notices and other communications required or permitted under
this Amendment shall be in writing and shall be either hand delivered in person,
sent be facsimile, sent by certified or registered first-class mail, postage
pre-paid, or sent by nationally recognized express courier service. Such notices
and other communications shall be effective upon receipt if hand delivered or
sent by facsimile, three business days after mailing if sent by mail, and one
business day after dispatch if sent by express courier, in each case to such
address provided in writing by the recipient party.

(g) Titles and Subtitles. The titles and subtitles used in this Amendment are
used for convenience only and are not to be considered in construing or
interpreting this Amendment.

(h) Expenses. CTI shall pay up to $30,000 of any out of pocket expenses,
including reasonable attorneys fees and expenses, of the Stockholder
Representatives arising from or in connection with this Amendment and the
issuance and registration of the Substitute Shares.

Signature Page Follows

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
on the date first written above.

 

CTI CELL THERAPEUTICS, INC. By:  

/s/    James A. Bianco

  James A. Bianco, Chief Executive Officer Address:   501 Elliott Avenue, Suite
400   Seattle, WA 98119   Facsimile: (206) 284-6114

 

STOCKHOLDER REPRESENTATIVES

/s/    Tom Hornaday

Tom Hornaday, an individual, signing solely in his capacity as a Stockholder
Representative

/s/    Lon Smith

Lon Smith, an individual, signing solely in his capacity as a Stockholder
Representative

SIGNATURE PAGE TO SECOND AMENDMENT TO ACQUISITION AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

Schedule of Consideration